Title: From George Washington to Robert Digby, 11 April 1783
From: Washington, George
To: Digby, Robert


                        
                            Sir
                            H. Qrs Apl 11. 1783
                        
                        Captain Hurlbutt—an Officer of this Army who was dangerously wounded about two Years Since, wishing to Return
                            to his home and being Still unable to bear the fatigue of a conveyance by Land—I have to Request the favor of your
                            Excellencys Passport fir a small Vessell to convey him by Water to New London—Captain Hurlbutt will be accompanied only by
                            another Gentleman & the small number of Persons necessary to navigate the Vessell. I have the honor to be.
                    